Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 and 31-34 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2015/0254732 by Snyder (Snyder).
With respect to claim 21, Snyder teaches a  system, comprising: a data processing system including one or more processors coupled to memory to: 
identify a resource for presentation via a client device; (Fig. 3, 310, Paragraph 38 – resource such as a requested web page)
identify a size of a slot of the resource; (Paragraph 17, 40-42 – resource has associated framework that identifies footprint areas that are slots for content such as advertisements) 
determine a content item size based on a comparison between the size of the slot and one or more standard sizes for the resource; (Paragraph 17, 40-42 – based on the identified footprint areas and characteristics of the client device and available space, an advertisement unit size is determined.  Client characteristics and available space takes into consideration standards such as those defined by the IAB – see paragraphs 69, 72, 89)
determine a set of content items based, at least in part, on the content item size; (Paragraph 42, 48-51 and FIG. 5 – set of content items from the framework are selected based on the determined size, such as exemplified in fig. 5.)
select, from the set of content items based on the content item size, a content item (Paragraph 42, 48-51 and FIG. 5 – content items are selected for display, individual content may be selected from a set of assets corresponding to sizes); and 
serve, to the client device, data to cause presentation of the content item in the resource. (Paragraph 42, 48-51 and FIG. 5 – content items are selected for display, individual content may be selected from a set of assets corresponding to sizes)
With respect to claim 22, Snyder teaches the system of claim 21, comprising: the data processing system to receive, from the client device, a request for content responsive to the resource for presentation via the client device. (Paragraph 51, 71 – a change from a current presentation of the resource may result in a request for further content adaptive to the new sizes characteristics)
With respect to claim 23, Snyder teaches the system of claim 21, comprising the data processing system to: identify a parameter of the resource; and determine the content item size based on the parameter of the resource. (Paragraph 88 – parameter such as device information)
With respect to claim 24, Snyder teaches the system of claim 23, comprising: the data processing system to determine the content item size based on a comparison between the size of the slot and the one or more standard sizes and the parameter of the resource. (Paragraph 88, 89 – parameter such as device information including screen sizes and corresponding standards)
Claims 31-34 are similar in scope to claims 21-24 and are rejected based on the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 26, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0327346 by Teinila et al. (Teinila).
With respect to claim 25, Snyder teaches the system of claim 23, wherein the slot comprises an audio slot, and the resource comprises an audio output. (Paragraph 33 – advertising elements of a framework can include audio, accordingly the footprint can include audio and correspondingly the resource with such an footprint would have audio output)
Snyder does not explicitly disclose the parameter comprises a duration.  Teinila teaches ad placement can take into consideration a duration parameter (Paragraph 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the parameters of Snyder include a duration parameter.  One would be motivated to have this as it is desirable to have ad placement preferences based on desirable attributes (Paragraph 35 of Teinila).
With respect to claim 26, Synder as modified teaches the system of claim 25, comprising: the data processing system to determine the size of the audio slot based on the duration of the audio output.(Paragraph 35 of Teinila – based on the same logic of the combination above, the duration parameter can function as a size determination in restricting certain ads i.e. must be 30secs in duration)
Claims 35 and 36 are similar in scope to claims 25 and 26 and are rejected based on the same rationale.

Allowable Subject Matter
If the Double Patenting rejection is overcome, then the following will apply:  Claims 27-30 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,614,153. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 of U.S. patent 10,614,153 contain every element of claims 21-40 of the instant application and thus anticipate the claims of the instant application. Claims 21-40 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim." In re Lonqi, 759 F.2d at 896, 225 USPQ at 651.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455